The opinion of the court was delivered by
Valentine, J.:
The petition in the court below shows among other things that Abraham Brown was administrator de bonis non of the estate of Thomas C. Shoemaker, deceased; that on April 13th 1870 said Brown submitted to the probate court of Leavenworth county a report for final settlement of said estate; that said report showed that the said estate owed and was indebted to said Brown to the amount of $2,775.27.; that said report was approved and confirmed in all things by the probate court, in words as follows, to-wit:
“ On reading and filing the foregoing report and accompanying vouchers, and being fully advised in the premises, and having duly examined the same and proof of the publication of the notice of final settlement, as required by law, which is by the court approved, and it appearing that the said estate has been fully and finally settled and debts paid, Ordered, that the same be approved and the said administrator de bonis non be discharged from any further attendance upon this court as such administrator
And said petition further shows that lots 9 and 12, in block 18, in Leavenworth city; Kansas, is the only property real or personal now belonging to said estate, or that did belong to said estate when said settlement was made; that the title to said property has descended to said Laura J. Shoemaker, Elizabeth Shoemaker, Charles P. Shoemaker, and Jennie C, Shoemaker, who are the heirs-at-law of said Thomas C. Shoemaker deceased; that one Tennessee Brown claims to have some interest in said property, and the plaintiff below, Abraham Brown, prays that said property be sold to satisfy his said claim against said estate. The defendants below (plaintiffs in error) demurred to this petition on the grounds, first that the court has no jurisdiction of the subject of the action; second, that the petition does not state facts sufficient to constitute a cause of action. The court overruled this demurrer, and the defendants below now bring the case to this court.
*390. 1. Jurisdiction command probate counts. I. The subject of this 'action is unquestionably a subject of ■chancery jurisdiction; for the courts of chancery always had paramount jurisdiction over the estates of deceased persons, and generally had jurisdiction over all trust id j j estates. Therefore, if the district courts of this s^e have fidl chancery powers in this respect, then they must have jurisdiction in cases of this kind. The statute prescribing the jurisdiction of the district courts reads as follows:
“Sec. 1. There shall be in each county organized for judicial purposes a district court which shall be a court of record, and shall have general original jurisdiction of all matters, both civil and criminal (not otherwise provided by law,) and jurisdiction in cases of appeal and error from all inferior courts and tribunals, and shall have a general supervision and control of all such inferior courts and tribunals, to prevent and correct errors and abuses.” (Gen. Stat., 304.)
This statute is certainly broad enough to give to the district courts full chancery and common-law jurisdiction. (See also, •Comp. Laws, 454, §§ 1 and 2.) And unless such jurisdiction is taken away by some other statute, we suppose the district courts may exercise the whole of it. We would read said statute as follows: The district court “shall have general ■original jurisdiction of all matters both civil and criminal, [where] not otherwise provided by law.” The plaintiffs in error would read it as follows: The district courts “shall have general original jurisdiction of all matters both civil and criminal [where such matters are] not otherwise provided [for] by law [by giving the jurisdiction of such matters to some other court.”] Or in other words, The district courts “shall have general original jurisdiction” of such matters only as may he left after giving the other courts their respective jurisdictions. We do not think that this reading of the plaintiffs in error is correct. Probate courts have jurisdiction ■over all claims against the estate of a deceased person; (Gen. Stat., 449, § 87;) and yet it is not unfrequent for parties to sue administrators in the district court on such claims. “A mortgage may be foreclosed in the district court, although *391the defendant or one of the defendants should be an administrator; and a foreclosure judgment rendered in the district •court against the deceased in his lifetime may be revived in the same court after his death against his administrator and heirs.” (Brenner v. Bigelow, 8 Kas., 497.) “Justices of the peace have original jurisdiction of civil actions for the recovery of money only, and to try and determine the same where the amount claimed does not exceed three hundred dollars.” (Laws of 1870, p. 181.) And yet it has been decided in this •court that under .the foregoing statute district courts also have jurisdiction, in such cases, where the amount claimed exceeds •one hundred dollars and does not exceed three hundred dollars. (Henderson v. Kennedy, 9 Kas., 163.) We might give other examples, but we deem these sufficient. But it i§ claimed that jurisdiction in cases of this kind is given to probate courts. This is true. But we do not think the jurisdiction of the district courts is thereby taken away. The principal statute giving jurisdiction to probate courts, so far as it applies to this case, reads as follows:
“Sec. 1. The probate courts shall be courts of record, .and within their respective counties shall have original jurisdiction: * * * Third, To direct and control the official acts of executors and administrators, settle their accounts and order the distribution of estates; * * * Seventh, To have and exercise the jurisdiction and authority provided by law respecting executors and administrators, and the settlement of the estates of deceased persons.”. (Gen. Stat., 313, .314, §1. See also Gen. Stat., 454, §§114,115, 119, 120.)
The mere giving of jurisdiction to one court does not show, that it must be exercised exclusively by that court. The constitution gives to the supreme court original jurisdiction in quo warranto, mandamus, and habeas corpms, (art. 3, § 3,) and also gives to the probate courts original jurisdiction in habeas corpus; (art. 3, §8;) but still it has never been supposed that either of these courts had exclusive original jurisdiction in any one of these matters, for the legislature has given such jurisdiction also to the district courts: Gen. .Stat., 759, §§652, 653; page 766, §688; page 762, §662; *392Laws of 1871, page 190; Judd v. Driver, 1 Kas., 455; Gordon v. The State, 4 Kas., 489; Leavenworth Co. v. The State, 5 Kas., 688. And as we have already seen, the giving of justices of the peace jurisdiction in cases where the amount does not exceed three hundred dollars does not take away the jurisdiction of the district courts where the amount is between one hundred and three hundred dollars; Henderson v. Kennedy, supra. Indeed, it is a general rule that a mere grant of jurisdiction to a particular court, without words of exclusion as to other courts previously possessing the like powers, will only have the effect of constituting the former a court of concurrent jurisdiction with the latter. Delafield v. State, 2 Hill, 159. Thus it has been decided in Illinois, that “Where a jurisdiction is vested in a court of equity, and the like jurisdiction is conferred by statute on a court of law, the presumption is, that it was designed to be concurrent, and not exclusive, unless the court of equity is prohibited or limited in its exercise by the language of the act. And such a legal remedy does not preclude a court of equity from assuming jurisdiction and affording relief.” McNab v. Heald, 41 Ill., 326. This we think is in accordance with the great weight of authority. See Martin v. Densford, 3 Blackf., 297; Thompson v. Brown, 4 Johns. Ch., 19; Judah v. Brandon, 5 Blackf., 506; and the other cases cited in brief of counsel for defendant in error. But returning to the case at bar, we think it could not have been intended by the legislature to limit in any respect the jurisdiction of the district courts by passing the acts conferring certain jurisdiction upon the probate courts. It was simply intended to confer such jurisdiction upon the probate courts, and to leave the other courts to exercise just such jurisdiction and powers as the other statutes had given or should give to them. The act concerning executors and administrators shows this. Sections 83 and 86 of said act show that it was not the intention of the legislature to confer upon probate courts exclusive original jurisdiction in suits against estates. Gen. Stat., 448, 449.
*3932 Probate StaatSn's judicial. *392II. The next question is, whether the petition states facts suffi*393cient to constitute a cause of action. We think its does. In this state probate courts are courts of record, and possess full, ample, and complete jurisdiction of all matters connected with ^Ie settlement of the estates of deceased persons. (Const., art. 3, § 8; Gen. Stat., 313, § 1, page, 429, 37.) All their all owances of demands against the estate, all their settlements with administrators, indeed all their official acts requiring the exercise of judgment and discretion, are in their nature judicial determinations, and are binding upon all the property of the estate, and upon any interest in such property that any person may have as heir, devisee, or legatee. The settlements with administrators especially come within the jurisdiction; (Gen. Stat., 460, art. 7, and see especially §§ 150,151; page 449, § 87.) And under their jurisdiction all the real estate, as well as the personal property, (except certain exemptions,) is liable for the payments of the debts and expenses of the administration. When there is not sufficient personal property to pay such debts and the 'expenses of administration, the probate courts may order the real estate to be sold to pay the same. (Gen. Stat;, 454, § 114, et seq.) Hence the probate court had jurisdiction to make the said final settlement with the administrator, Brown, and the finding that the estate was indebted to Brown to the amount of $2,775.27 was binding upon the property of the estate. This finding, being in its nature a judicial determination of a matter coming within the jurisdiction of the probate court, cannot be impeached collaterally except for fraud in obtaining the same. Jones v. Brinker, 20 Mo., 87; State v. Roland, 23 Mo., 95; Picot v. Bates, 47 Mo., 390; Ball v. Miller, 17 How. Pr., 300; Wright v. Trustee, &c., 1 Hoffm. Ch., 202, 214. As to demands against the estate, see Gen. Stat. 449, §87. It is true that the settlements with administrators and the orders founded thereon are in practice so much like exparte proceedings, or proceedings in rem, that the least tincture of fraud on the part of the administrator in obtaining a settlement or order too favorable to himself should invalidate the same; (as to setting aside a judgment on account of the will*394ful perjury of the party obtaining it, see Laithe v. McDonald, 7 Kas., 254;) but until such fraud is shown such proceedings shall be considered valid and binding. With reference to the findings and order of the probate court, we would say they must be construed reasonably. It is true that the probate ■court says that “it appearing that the said estate has been fully and finally settled, and debts paid, ordered,” etc. Yet in the light of the report of the administrator, which the court approves, and the rest of what the probate court says, we know that the probate court intended to say that all claims •against the estate except that of the administrator had been settled and paid. In" the language quoted the probate court had no reference to the claim of the administrator, for elsewhere the court approves the claim. The order of the court below overruling the demurrer to the petition is affirmed.
Kingman, C. J., concurring.
Brewer, J., not sitting in the case.